 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 430 
In the House of Representatives, U. S.,

June 15, 2009
 
RESOLUTION 
Expressing condolences to the citizens of Italy and support for the Government of Italy in the aftermath of the devastating earthquake that struck the Abruzzo region of central Italy. 
 
 
Whereas, in the early morning hours of April 6, 2009, a 6.3 magnitude earthquake struck the Abruzzo region of central Italy, killing over 250 people, damaging or destroying up to 15,000 buildings, and leaving tens of thousands homeless; 
Whereas the epicenter of the quake was the town of L'Aquila, located 60 miles northeast of Rome, and massive destruction was reported in 26 surrounding cities, towns, and villages; 
Whereas rescue workers, who heroically pulled over 100 survivors from the rubble, continued to find survivors amongst the wreckage days after the quake struck; 
Whereas strong aftershocks continued to rock the region and created hazardous conditions for residents and rescue workers; 
Whereas this was Italy’s deadliest quake since 1980; 
Whereas the earthquake damaged centuries old landmarks including churches and castles; 
Whereas humanitarian aid agencies in the United States and around the world mobilized to provide much needed assistance to the relief and recovery efforts; 
Whereas President Barack Obama expressed his condolences, and those of the people of the United States, to families that have lost loved ones and assured Italian Prime Minister Berlusconi that the United States stood ready to help Italy at this time of need; and 
Whereas Prime Minister Berlusconi said that Italy would accept the support offered by President Obama and would devote it to preserving the region’s cultural and artistic heritage and educational institutions: Now, therefore, be it 
 
That the House of Representatives— 
(1)mourns the loss of life and expresses its deepest condolences to the families of those killed and injured in the earthquake;  
(2)recognizes the deep ties between the United States and Italy and expresses continued solidarity with the people of Italy during this time of crisis;  
(3)applauds the courageous response of Italian rescue workers; 
(4)supports President Obama’s offer of United States assistance to Italy in response to this catastrophic event;  
(5)urges the people of the United States to generously support those humanitarian aid agencies working to assist the people of Italy in this time of need; 
(6)commends the many United States organizations, including the National Italian-American Foundation, working to demonstrate support and solidarity with the Italian people and raising funds to provide needed help; and 
(7)expresses gratitude to the people of the United States who have generously supported those humanitarian aid agencies working to assist the people of Italy in this time of need.  
 
Lorraine C. Miller,Clerk.
